Opinion by
Judge Hargis:
There is no assignment of error questioning the jurisdiction of the circuit court because of the venue of the suit and the service of process; hence that question is not before us. The only error assigned is as to the propriety of the order restoring to the appellee her real estate.
She paid for it with money received from her ancestor, and since its acquisition and at the time of the divorce she held the legal title to it. Thus it is shown the husband never obtained it from or through her before or during the marriage, and the only right he had in her land was the right to rent for not more than three years at a time, that of common occupancy, and an absolute right to curtesy, having had children by her. The dissolution of the marriage destroyed his power to rent or occupy unless by the curtesy which is barred by Gen. Stat. 1881, ch. 52, art. 4, § 14, that declares “A divorce bars all claim to curtesy or dower.” As to the possession of the children the appellant can not be heard because he has assigned no error on that point.-

T. C. Campbell, for appellant.


Stanton & Larew, for appellee.

Judgment affirmed.